United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3130
                                   ___________

Billy Roy Tyler,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Harrah’s Council Bluffs Casino,         *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 7, 2006
                                Filed: December 14, 2006
                                 ___________

Before MURPHY, BYE and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Billy Roy Tyler appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination suit. Having carefully reviewed the record, see
Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (de novo standard of
review), we conclude summary judgment was proper for the reasons the district court
stated. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.